Exhbit 99.1 GERDAU AMERISTEEL SAND SPRINGS MILL TO REMAIN IDLED Decision comes after careful consideration of proposal from the State of Oklahoma and City of Sand Springs TAMPA, Florida; January 7, 2010 - After careful evaluation of a comprehensive proposal submitted toGerdau Ameristeel by the State of Oklahoma and City of Sand Springs aimed at maintaining steel production at the company’s steel mill in Sand Springs, Oklahoma, Gerdau Ameristeel has decided to continue the idling of its Sand Springs steel mill for the foreseeable future. “We appreciate the hard work of the City of Sand Springs, the State of Oklahoma, and the Sand Springs legislative delegation, led by House Speaker Chris Benge, State Senator Dan Newberry, State Representative Lucky Lammons, and Sand Springs City Manager Doug Enevoldsen,” said Terry Sutter, Vice President and Chief Operating Officer of Gerdau Ameristeel. “We commend them for their extraordinary efforts in trying to find a workable solution to a very difficult problem. Unfortunately, due to a combination of on-going weak market conditions,the company’s need for a significantly more flexible workforce structure at the mill, and the significant capital investmentrequired by the company, wehavedecided not to move forward.” Company executives met on Thursday, January 7 with representatives from the Oklahoma Treasury Department and the Department of Commerce, as well as with local officials and members of the legislative delegation to discuss the company’s activities going forward. The company reiterated its willingness to re-consider the proposal at a future time if business conditions warrant. Despite the steel mill’s indefinite idling, Gerdau Ameristeel continues to maintain a strong presence throughout Oklahoma, where it employs more than 100 employees at rebar fabrication locations, recycling plants and railway facilities in Sand Springs, Muskogee, Oklahoma City and Tulsa.
